ORDER

PER CURIAM.
Defendant appeals from the judgment entered on his convictions by a jury of tampering with physical evidence, section 575.100, RSMo 1994, resisting arrest, section 575.150, RSMo 1994, and possession of a controlled substance, section 195.202, RSMo 1994. The trial court sentenced defendant as a prior and persistent offender under section 558.016, RSMo 1994, to seven years, five years, and ninety days for each charge, respectively, to be served consecutively. We affirm. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).